UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ALEX PACIFICO, on behalf of himself and all others           Docket No: 2:21-cv-661
similarly situated,

                              Plaintiff,                     NOTICE OF REMOVAL

               - against –

MIDLAND CREDIT MANAGEMENT, INC. and
JOHN AND JANE DOES 1-10,

                              Defendant(s).


TO THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Midland Credit Management, Inc. (“Defendant”) hereby gives notice of the removal

of this action from the Supreme Court of the State of New York, County of Suffolk, where it is

now pending, to the United States District Court for the Eastern District of New York. In

support of this Notice of Removal, Defendant states that:

       1.      Plaintiff filed a Summons with Notice in this action styled Alex Pacifico, on

behalf of himself and all others similarly situated v. Midland Credit Management, Inc. and John

and Jane Does 1-10., bearing Index No. 600780/2021 before the Supreme Court of the State of

New York, County of Suffolk. A copy of the Summons with Notice is annexed hereto as Exhibit

A.

       2.      The Summons with Notice was filed on or about January 14, 2021.

       3.      The Summons with Notice alleges, in sum and substances, that the Defendant

violated the Federal Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. and New York’s

General Business Law §349. Accordingly, this action may be removed pursuant to 28 U.S.C. §

1441 as this Court has federal question jurisdiction under 28 U.S.C. §1331.

                                                1
                                                                               1038376\307352147.v1
       4.      Additionally, the Court has supplemental jurisdiction over any state law claims, to

the extent such claims exist, pursuant to 28 U.S.C. § 1367.

       5.      This Notice of Removal is timely filed within thirty (30) days after Defendant

first received a copy of the initial pleadings setting forth the claims for relief and existence of

federal questions jurisdiction. 28 U.S.C. §1446(b); See Boone v. Thane, 07-CV-4358

(SLT)(VVP), 2009 WL 910556 at *2 (E.D.N.Y. March 31, 2009); citing Fernandez v. Hale

Trailer Brake & Wheel, 332 F.Supp.2d 621, 624 (S.D.N.Y. 2004).

       6.      A civil cover sheet accompanies this Notice of Removal.

       7.      Written notice of this Notice of Removal will be filed in the Supreme Court of the

State of New York, County of Suffolk.

       WHEREFORE, Defendant Midland Credit Management, Inc. respectfully requests that

this action be removed from the Supreme Court of the State of New York, County of Suffolk to

the United States District Court for the Eastern District of New York.

Dated: New York, New York
       February 8, 2021

                                             HINSHAW & CULBERTSON LLP
                                             Attorneys for Defendant
                                             Midland Credit Management, Inc.

                                             By:     s/Dana B. Briganti
                                                     Dana B. Briganti
                                                     800 Third Avenue, 13th Floor
                                                     New York, NY 10022
                                                     Tel: (212) 471-6200
                                                     Fax: (212) 935-1166
                                                     Email: dbriganti@hinshawlaw.com
TO:    Simon Goldenberg
       LAW OFFICE OF SIMON GOLDENBERG PLLC
       818 East 16th Street
       Brooklyn, New York 11230
       Telephone: (347) 640-4357
       E-mail: simon@goldenbergfirm.com



                                                2
                                                                                  1038376\307352147.v1
